DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     CYNTHIA DE VOSJOLI-NOVAK and MONIQUE DE VOSJOLI,
                         Appellant,

                                    v.

                   SONIA THYRAUD DE VOSJOLI,
                            Appellee.

                              No. 4D21-676

                          [October 28, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE19-
025062 (14).

  Edward F. Holodak of Edward F. Holodak, P.A., Plantation, for
appellant.

  Sonia Thyraud De Vosjoli, Vero Beach, pro se.

PER CURIAM.

  Affirmed.

WARNER, LEVINE, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.